Citation Nr: 1711894	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent from December 10, 2008 to April 26, 2010 and 20 percent from April 27, 2010 to the present for residuals, left knee, status post-arthrotomy, based on instability.

2. Entitlement to a rating in excess of 10 percent for limited flexion of the left knee.

3. Entitlement to a rating in excess of 30 percent for limited extension of the left knee.

4. Entitlement to a rating in excess of 10 percent for limited flexion of the right knee.

5. Entitlement to a rating in excess of 30 percent for limited extension of the right knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1975.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   In September 2016 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's testimony and the medical evidence suggest that his knee disabilities have worsened since his last examination in April 2010.  A remand is necessary for a new VA examination to assess the current severity of his knee disabilities.  
Accordingly, the case is REMANDED for the following action:

1. Obtain updated treatment records from the Philadelphia VAMC from June 2013 to the present. 

2.  Schedule the Veteran for VA examinations to assist in determining the current severity of his service-connected knee disabilities.  

3. After completing the above development, the RO should readjudicate the matter in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

